 

Exhibit 10.1

 

Restricted Stock Agreement

 

This Restricted Stock Award Agreement (this “Agreement”) is made and entered
into as of July 1, 2018 (the “Grant Date”) by and between Accelerize Inc. a
Delaware corporation (the “Company”), and [Director] (the “Grantee”).

 

WHEREAS, the Company’s Board of Directors (the “Board”) has determined that it
is in the best interests of the Company and its shareholders to grant the award
of Restricted Stock provided for herein.

 

NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:

 

Grant of Restricted Stock. The Company hereby issues to the Grantee on the Grant
Date a restricted stock award consisting of, in the aggregate, 120,000 shares of
common stock, par value $0.001 per share (the “Common Stock”), of the Company
(the “Restricted Stock”), on the terms and conditions and subject to the
restrictions set forth in this Agreement.

 

Consideration. The grant of the Restricted Stock is made in consideration of the
services to be rendered by the Grantee to the Company as a director.

 

Restricted Period; Vesting.

 

Except as otherwise provided herein, provided that the Grantee remains in
Continuous Service (as defined below) through the applicable vesting date, the
Restricted Stock will vest in 4 equal quarterly increments commencing on July 1,
2018. For purposes of this Agreement, “Continuous Service” shall mean the
Grantee remaining as a director of the Company.

 

The period over which the Restricted Stock vests is referred to as the
“Restricted Period”.

 

The foregoing vesting schedule notwithstanding, if the Grantee's Continuous
Service terminates for any reason at any time before all of his Restricted Stock
has vested, the Grantee's unvested Restricted Stock shall be automatically
forfeited upon such termination of Continuous Service and neither the Company
nor any affiliate shall have any further obligations to the Grantee under this
Agreement.

 

The foregoing vesting schedule notwithstanding, upon the occurrence of a Change
in Control (as defined below), 100% of the unvested Restricted Stock shall vest
as of the date of the Change in Control. For purposes of this Agreement, the
term “Change in Control” shall mean (i) the sale of all or substantially all of
the assets of the Company, (ii) the sale of more than fifty percent of the
outstanding capital stock of the Company in a non-public sale, (iii) the
dissolution or liquidation of the Company or (iv) any merger, share exchange,
tender offer, share acquisition, consolidation or other reorganization or
business combination of the Company if immediately after such transaction either
(A) persons who were directors of the Company immediately prior to such
transaction do not constitute at least a majority of the directors of the
surviving entity or (B) persons who hold a majority of the voting capital stock
of the surviving entity are not persons who held a majority of the voting
capital stock of the Company immediately prior to the transaction; provided,
however, that the term “Change in Control” shall not include a public offering
of capital stock of the Company that is effected pursuant to a registration
statement filed with, and declared effective by, the Securities and Exchange
Commission under the Securities Act of 1933, as amended.

 

 

--------------------------------------------------------------------------------

 

 

Notwithstanding any provision of this Agreement to the contrary, if the Board
determines, after full consideration of the facts, that:

 

the Grantee has been engaged in fraud, embezzlement or theft in the course of
his involvement with the Company, has made unauthorized disclosure of trade
secrets or other proprietary information of the Company or of a third party who
has entrusted such information to the Company or has been convicted of a felony
or any crime that reflects negatively upon the Company; or

 

the Grantee has violated the terms of any noncompetition, nonsolicitation,
confidentiality, nondisclosure or other agreement with the Company to which he
is a party; or

 

the involvement with the Company of the Grantee was terminated for “cause,” as
defined in any agreement with the Grantee governing his Continuous Service, or
if there is no such agreement, as determined by the Board, which may determine
that “cause” includes among other matters the willful failure or refusal of the
Grantee to perform and carry out his assigned duties and responsibilities
diligently and in a manner satisfactory to the Board;

 

then as of the date of such act (in the case of (a) or (b)) or such termination
(in the case of (c)), the Grantee shall forfeit the unvested Restricted Stock
and the Company shall have the right to repurchase all or any part of the vested
Restricted Stock, at a price equal to the lower of (x) $0.50 per share, or (y)
the Fair Market Value (as defined below) of such shares at the time of
repurchase. The decision of the Board as to the cause of the Grantee’s discharge
and the damage done to the Company shall be final, binding and conclusive. No
decision of the Board, however, shall affect in any manner the finality of the
discharge of the Grantee by the Company. The “Fair Market Value” of a share of
Common Stock at any particular date shall be determined according to the
following rules: (i) if the Common Stock is listed or admitted to trading on a
stock exchange, the Fair Market Value shall be the closing price of the Common
Stock on the date in question, (ii) if the Common Stock is not at the time
listed or admitted to trading on a stock exchange, the Fair Market Value shall
be the closing bid price of the Common Stock on the date in question in the
over-the-counter market; provided, however, that if the price of the Common
Stock is not so reported, the Fair Market Value shall be determined in good
faith by the Board.

 

Restrictions. Subject to any exceptions set forth in this Agreement, during the
Restricted Period, the Restricted Stock or the rights relating thereto may not
be assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by the Grantee without the prior written consent of the Board. Any
attempt to assign, alienate, pledge, attach, sell or otherwise transfer or
encumber the Restricted Stock or the rights relating thereto during the
Restricted Period in contravention of this section shall be wholly ineffective
and, if any such attempt is made, the Restricted Stock will be forfeited by the
Grantee and all of the Grantee's rights to such shares shall immediately
terminate without any payment or consideration by the Company.

 

-2-

--------------------------------------------------------------------------------

 

 

Rights as Shareholder; Dividends.

 

The Grantee shall be the record owner of the Restricted Stock until the shares
of Common Stock are sold or otherwise disposed of, and shall be entitled to all
of the rights of a shareholder of the Company including, without limitation, the
right to vote such shares and receive all dividends or other distributions paid
with respect to such shares. Notwithstanding the foregoing, any dividends or
other distributions shall be subject to the same restrictions on transferability
as the shares of Restricted Stock with respect to which they were paid.

 

The Company may issue stock certificates or evidence the Grantee's interest by
using a restricted book entry account with the Company's transfer agent.
Physical possession or custody of any stock certificates that are issued shall
be retained by the Company until such time as the Restricted Stock vests.

 

If the Grantee forfeits any rights he has under this Agreement in accordance
with Section 3, the Grantee shall, on the date of such forfeiture, no longer
have any rights as a shareholder with respect to the Restricted Stock and shall
no longer be entitled to vote or receive dividends on such shares.

 

No Right to Continued Service. This Agreement shall not confer upon the Grantee
any right to be retained in any position, as an employee, consultant or director
of the Company. Further, nothing in this Agreement shall be construed to limit
the discretion of the Company to terminate the Grantee's Continuous Service at
any time.

 

Adjustments. In the event that the outstanding shares of Common Stock are
hereafter exchanged for a different number or kind of shares or other securities
of the Company, by reason of a reorganization, recapitalization, exchange of
shares, stock split, combination of shares or dividend payable in shares or
other securities, a corresponding adjustment shall be made by the Board in the
number of and/or kind of shares of Restricted Stock. Any such adjustment made by
the Board shall be conclusive and binding upon all affected persons, including
the Company and the Grantee. If the Restricted Stock is converted into or
exchanged for, or stockholders of the Company receive by reason of any
distribution in total or partial liquidation, securities of another corporation
or other entity, or other property, pursuant to any merger or consolidation of
the Company or acquisition of its assets, then the rights of the Company under
this Agreement shall inure to the benefit of the Company’s successor and this
Agreement shall apply to the securities received upon such conversion, exchange
or distribution in the same manner and to the same extent as the Restricted
Stock. Notwithstanding the foregoing, if the Restricted Stock is converted into
cash pursuant to any such transaction, the Grantee will receive such cash free
and clear of any restrictions imposed by this Agreement.

 

Tax Liability and Withholding.

 

The Grantee shall be required to pay to the Company, and the Company shall have
the right to deduct from any compensation paid to the Grantee, the amount of any
required withholding taxes in respect of the Restricted Stock and to take all
such other action as the Board deems necessary to satisfy all obligations for
the payment of such withholding taxes. The Board may permit the Grantee to
satisfy any federal, state or local tax withholding obligation by any of the
following means, or by a combination of such means:

 

-3-

--------------------------------------------------------------------------------

 

 

tendering a cash payment;

 

authorizing the Company to withhold shares of Common Stock from the shares of
Common Stock otherwise issuable or deliverable to the Grantee as a result of the
vesting of the Restricted Stock; provided, however, that no shares of Common
Stock shall be withheld with a value exceeding the minimum amount of tax
required to be withheld by law; or

 

delivering to the Company previously owned and unencumbered shares of Common
Stock.

 

Notwithstanding any action the Company takes with respect to any or all income
tax, social insurance, payroll tax, or other tax-related withholding
(“Tax-Related Items”), the ultimate liability for all Tax-Related Items is and
remains the Grantee's responsibility and the Company (a) makes no representation
or undertakings regarding the treatment of any Tax-Related Items in connection
with the grant or vesting of the Restricted Stock or the subsequent sale of any
shares; and (b) does not commit to structure the Restricted Stock to reduce or
eliminate the Grantee's liability for Tax-Related Items.

 

Section 83(b) Election. The Grantee may make an election under Code Section
83(b) (a “Section 83(b) Election”) with respect to the Restricted Stock. Any
such election must be made within thirty (30) days after the Grant Date. If the
Grantee elects to make a Section 83(b) Election, the Grantee shall provide the
Company with a copy of an executed version and satisfactory evidence of the
filing of the executed Section 83(b) Election with the US Internal Revenue
Service. The Grantee agrees to assume full responsibility for ensuring that the
Section 83(b) Election is actually and timely filed with the US Internal Revenue
Service and for all tax consequences resulting from the Section 83(b) Election.

 

Compliance with Law. The issuance and transfer of shares of Common Stock shall
be subject to compliance by the Company and the Grantee with all applicable
requirements of federal and state securities laws and with all applicable
requirements of any stock exchange on which the Company's shares of Common Stock
may be listed. No shares of Common Stock shall be issued or transferred unless
and until any then applicable requirements of state and federal laws and
regulatory agencies have been fully complied with to the satisfaction of the
Company and its counsel. The Grantee understands that the Company is under no
obligation to register the shares of Common Stock with the Securities and
Exchange Commission, any state securities commission or any stock exchange to
effect such compliance.

 

Legends. A legend may be placed on any certificate(s) or other document(s)
delivered to the Grantee indicating restrictions on transferability of the
shares of Restricted Stock pursuant to this Agreement or any other restrictions
that the Board may deem advisable under the rules, regulations and other
requirements of the Securities and Exchange Commission, any applicable federal
or state securities laws or any stock exchange on which the shares of Common
Stock are then listed or quoted. All certificates representing unvested
Restricted Stock shall have affixed thereto a legend in substantially the
following form, in addition to any other legends that may be required under
federal or state securities laws or pursuant to Section 12 below:

 

-4-

--------------------------------------------------------------------------------

 

 

THE SHARES OF STOCK REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS
ON TRANSFER AND RIGHTS TO PURCHASE SET FORTH IN A CERTAIN RESTRICTED STOCK
AGREEMENT BETWEEN THE CORPORATION AND THE REGISTERED OWNER OF THESE SHARES (OR
HIS PREDECESSOR IN INTEREST). SUCH AGREEMENT IS AVAILABLE FOR INSPECTION WITHOUT
CHARGE AT THE OFFICE OF THE SECRETARY OF THE CORPORATION.

 

Representations and Warranties of the Grantee. The Grantee hereby represents and
warrants to the Company as follows:

 

The Grantee has the legal right and capacity to enter into this Agreement and
fully understands the terms and conditions of this Agreement;

 

The Grantee is acquiring the Restricted Stock for investment purposes only and
not with a view to their resale or distribution; and

 

The Grantee will, at the request of the Company, execute an agreement in a form
acceptable to the Company to the effect that the Restricted Stock shall be
subject to any underwriter’s lock-up agreement in connection with a public
offering of any securities of the Company that may from time to time apply to
shares held by directors of the Company.

 

Notices. Any notice required to be delivered to the Company under this Agreement
shall be in writing and addressed to the Secretary of the Company at the
Company's principal corporate offices. Any notice required to be delivered to
the Grantee under this Agreement shall be in writing and addressed to the
Grantee at the Grantee's address as shown in the records of the Company. Either
party may designate another address in writing (or by such other method approved
by the Company) from time to time.

 

Governing Law. This Agreement will be construed and interpreted in accordance
with the laws of the State of Delaware without regard to conflict of law
principles.

 

Interpretation. Any dispute regarding the interpretation of this Agreement shall
be submitted by the Grantee or the Company to the Board for review. The
resolution of such dispute by the Board shall be final and binding on the
Grantee and the Company.

 

Successors and Assigns. The Company may assign any of its rights under this
Agreement. This Agreement will be binding upon and inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
set forth herein, this Agreement will be binding upon the Grantee and the
Grantee's beneficiaries, executors, administrators and the person(s) to whom the
Restricted Stock may be transferred by will or the laws of descent or
distribution.

 

Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each provision of this Agreement shall be severable and
enforceable to the extent permitted by law.

 

-5-

--------------------------------------------------------------------------------

 

 

Discretionary Nature. The grant of the Restricted Stock in this Agreement does
not create any contractual right or other right to receive any Restricted Stock
or other awards in the future. Future awards, if any, will be at the sole
discretion of the Company. Any amendment, modification, or termination of this
Agreement shall not constitute a change or impairment of the terms and
conditions of the Grantee's employment with the Company.

 

Amendment. The Board has the right to amend, alter, suspend, discontinue or
cancel the Restricted Stock, prospectively or retroactively; provided, that, no
such amendment shall adversely affect the Grantee's material rights under this
Agreement without the Grantee's consent.

 

No Impact on Other Benefits. The value of the Grantee's Restricted Stock is not
part of his normal or expected compensation for purposes of calculating any
severance, retirement, welfare, insurance or similar employee benefit.

 

Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together will constitute one and
the same instrument. Counterpart signature pages to this Agreement transmitted
by facsimile transmission, by electronic mail in portable document format
(.pdf), or by any other electronic means intended to preserve the original
graphic and pictorial appearance of a document, will have the same effect as
physical delivery of the paper document bearing an original signature.

 

Acceptance. The Grantee hereby acknowledges receipt of a copy of this Agreement.
The Grantee has read and understands the terms and provisions thereof, and
accepts the Restricted Stock subject to all of the terms and conditions of this
Agreement. The Grantee acknowledges that there may be adverse tax consequences
upon the grant or vesting of the Restricted Stock or disposition of the
underlying shares and that the Grantee has been advised to consult a tax advisor
prior to such grant, vesting or disposition.

 

 

 

[SIGNATURE PAGE FOLLOWS]

 

-6-

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

ACCELERIZE INC.

     

By: _____________________

 

Name:

Title:

 

 

[Director]

     

By: _____________________

 

Name:

 

-7-